DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2019 and January 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holm (US 3,596,968) in view of Manchester (US 2018/0222727).
As to claim 1, Holm discloses an apparatus (20) for adjusting an orientation of a suspended load (modular building 22), as illustrated in Figures 1-10, comprising a frame (26) having a plurality of cable attachment points (36), whereby multiple cables (28) from a suspended load (22) are attached to the frame, the frame having a first end and a second end opposed to the first end, the frame having a first side and a second side opposed to the first side (see annotated Figure 4 below); a suspension assembly (50,52) from which the frame is suspended,  the suspension assembly having a pivot axis enabling tilting movement (see Figure 11) of the frame relative to the suspension assembly.   A sensing control (104) is provided for the  suspended load to a level position along only one pivot axis as shown in Figure 11 (the sensing control 104 may be attached  to the bridge, the frame, or even directly to the module if desired.  If the module 22 should tilt in the manner shown in FIG. 11 when it is lifted, the movable contact 136 would pivot into contact with the fixed contact 130, and this would actuate the motor 64 in a sense to drive the lifter 50 to the left and thus return the module to a level position as indicated in FIG. 11 in dashed lines – see col. 4, line 34-45 and Figures 5-6 and 8).  
However, Holm doesn’t disclose a first actuator extending between the suspension assembly and the frame to impart a pitching movement of the frame respective to a first axis and a second actuator extending between the suspension and the frame to impart a rolling movement of the frame respective to a second axis.







[AltContent: arrow][AltContent: arrow]First End                                                             First Side                                                          Second End
[AltContent: arrow][AltContent: arrow]                              
    PNG
    media_image1.png
    510
    863
    media_image1.png
    Greyscale

                                                                Second Side


Manchester teaches a load control apparatus (100) for controlling movement of a suspended load (106)(see Abstract and Figures 1-11).  The apparatus has a  first actuator (112) extending between  suspension assembly (110) and a frame (108) to impart a pitching movement of the frame, the first actuator expanding and contracting, such that when the first actuator expands the first end goes down and the second end goes up, and when the first actuator contracts the first end goes up and the second end goes down; and a second actuator (112) extending between the suspension assembly and the frame (108) to impart a rolling movement of the frame, the second actuator expanding and contracting, such that when the second actuator expands the first side goes down and the second side goes up, and when the second actuator contracts the first side goes up and the second side goes down (see paragraph [0054-0058]).
To provide the apparatus of Holm with a first actuator  extending between the suspension assembly  and the frame and a second actuator  extending between the suspension assembly and the frame would have been obvious to one of ordinary skill in the art, in view of the teachings of Manchester, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination 
With claim 2, as modified by Manchester, the first actuator and the second actuator are fluid activated (A power supply unit can be mounted onto the apparatus and supplies power to the control 
unit and/or pressurised hydraulic fluid to the actuators 112. -  see paragraph [0059] of Manchester (US 2018/0222727).
With claim 3, the frame is rectangular (see Figure 4).
As to claim 4,  Holm discloses an apparatus (20) for adjusting an orientation of a suspended load (modular building 22), as illustrated in Figures 1-10, comprising a rectangular frame (26) having a plurality of cable attachment points (36), whereby multiple cables from a suspended load are attached to the frame, the frame having a first end and a second end opposed to the first end, the frame having a first side and a second side opposed to the first side (see annotated Figure 4 above); a suspension assembly (50,52)  from which the frame is suspended, the suspension assembly having a  pivot axis enabling tilting movement (see Figure 11) of the frame relative to the suspension assembly.   A sensing control (104) is provided for the suspended load to a level position along only one pivot axis as shown in Figure 11 (the sensing control 104 may be attached  to the bridge, the frame, or even directly to the module if desired.  If the module 22 should tilt in the manner shown in FIG. 11 when it is lifted, the movable contact 136 would pivot into contact with the fixed contact 130, and this would actuate the motor 64 in a sense to drive the lifter 50 to the left and thus return the module to a level position as indicated in FIG. 11 in dashed lines – see col. 4, line 34-45 and Figures 5-6 and 8).  
However, Holm doesn’t disclose a fluid activated first actuator extending between the suspension assembly and the frame to impart a pitching movement of the frame respective to a first axis and a fluid activated second actuator extending between the suspension and the frame to impart a rolling movement of the frame respective to a second axis.
Manchester teaches a load control apparatus (100) for controlling movement of a suspended load (106)(see Abstract and Figures 1-11).  The apparatus has a fluid activated first actuator (112) (see paragraph [00590]) extending between  suspension assembly (110) and a frame (108) to impart a pitching movement of the frame, the first actuator expanding and contracting, such that when the first actuator expands the first end goes down and the second end goes up, and when the first actuator contracts the first end goes up and the second end goes down; and a fluid activated second actuator (112) (see paragraph [00590])  extending between the suspension assembly and the frame (108) to impart a rolling movement of the frame, the second actuator expanding and contracting, such that when the second actuator expands the first side goes down and the second side goes up, and when the second actuator contracts the first side goes up and the second side goes down (see paragraph [0054-0058]).
To provide the apparatus of Holm with a fluid activated first actuator  extending between the suspension assembly  and the frame and a fluid activated second actuator  extending between the suspension assembly and the frame would have been obvious to one of ordinary skill in the art, in view of the teachings of Manchester, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the first and second actuators used in Manchester would allow the apparatus of Holm to control movement of the suspended load by actively countering an oscillatory motion during the lifting of the suspended load for two axes.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ehrat, Feng, Jacobsen, Jones, and Gaglione are cited as being relevant art, because each prior art shows an apparatus for balancing a suspended load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/             Primary Examiner, Art Unit 3652